TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00566-CV



                                    David Fernea, Appellant

                                                 v.

                     Merrill Lynch Pierce Fenner & Smith, Inc., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
        NO. D-1-GN-09-002195, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed a “Joint Motion to Vacate Judgment, Withdraw Opinion, and

Dismiss Appeal,” representing that they have settled the claims at issue and no longer wish to pursue

this appeal. They request that we grant their motion, vacate our judgment dated July 12, 2011,

withdraw our opinion dated July 12, 2011, and dismiss this appeal. See Tex. R. App. P. 42.1(a)(1).

We grant the parties’ motion in part, specifically we withdraw our judgment dated July 12, 2011 and

dismiss the appeal. However, we deny their request to withdraw our July 12, 2011, opinion. See

Tex. R. App. P. 42.1(c).
                                           _____________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: November 5, 2014




                                              2